﻿I should like to begin my statement at this world meeting by extending my congratulations to you. Sir, on your assumption of the presidency of the forty-second session of the General Assembly. The delegation of Bolivia respects your great personal qualities and experience and your worthy representation of a friendly country. I wish also to commend your predecessor Ambassador Choudhury of Bangladesh, for the distinction with which he presided over the last session.
On behalf of the Government of Bolivia, I express gratitude to the Secretary-General, Mr. Javier Perez de Cuellar, for his selfless and tireless efforts. His skill and perseverance in the search for solutions to the various problems facing the world are recognized by all. He is the champion of peace, understanding and brotherhood among peoples. For all these reasons, his re-election to his important post is a clear acknowledgement of the personal qualities of an illustrious Latin American.
In this Assembly the people and the democratic Government of Bolivia reaffirm their faith in and unqualified commitment to the principles of the Charter and their conviction that it is only through dialogue and decisive political will and understanding among all the peoples of the world that we shall succeed in solving the problems that beset mankind, that our generation will be able to build peace and brotherhood and that the interdependence of all nations will be placed above hegemonism and sterile ideological disputes.
We have noted with concern since the last session of the General Assembly that in many areas democratic dialogue among States has been replaced by violence/ and that force and the abuse of power have prevailed over reason, tolerance and the rule of law, with attempts to substitute themselves for negotiations in the solution of international conflicts. However, as we are all aware, force and aggression, apart from their illegality, have clearly demonstrated their inability to bring about or preserve peace.
The United Nations has promoted the self-determination of peoples and the peaceful settlement of disputes, which are the very pillars of peaceful coexistence and principles that Bolivia has always respected and furthered.
Peace is the very essence of the code of civilized norms of coexistence that must guide mankind on its historic journey within the framework of the profound sense of ethics that permeates the spirit of all human beings. One enormous obstacle to peace and the attainment of international security is the arms race, which is growing apace and has reached unimaginable levels. The arms race not only jeopardizes the precarious peace that we enjoy at present but is a key factor in the stagnation of the social and economic development of both the nations involved in that mindless race and the countries of the third world, since their efforts and resources would be better spent on raising the living standards of their peoples.
Bolivia, as always, resolutely supports all disarmament initiatives designed to bring about peace and strengthen international security. I hereby declare Bolivia's readiness to seek the establishment of a zone of peace and security in the South Pacific. In keeping with those principles, my Government welcomed the announcement by the Governments of the Soviet Union and the United States of their agreement in principle to dismantle the weapons covered by the zero and double-zero options. This marks the beginning of a gradual process of nuclear disarmament, which must be maintained.
In spite of the selfless peace efforts made by the United Nations, we continue to be alarmed by the conflicts in various parts of the world, which thwart the commendable humanitarian work of the Organization.
In the context of eliminating one source of social conflict that is a blight on and a disgrace to mankind, Bolivia reiterates its utter repudiation of apartheid and all forms of discrimination, whether racial, religious, cultural, political, social or economic. Bolivia calls insistently for the self-determination of Namibia and the cessation of military aggression by South Africa against neighbouring sovereign States. Ideological pluralism, along with the self-determination of peoples, is the foundation of the coexistence of States. In this spirit, just as Bolivia recognizes the juridical and political existence of Israel/ so does it recognize the inalienable right of the Palestinian people to form a sovereign State in a free and clearly defined territory. We are certain that a solution to this problem will benefit the peace and security of the countries of the Middle East, and we therefore enthusiastically support the idea of an immediate multilateral conference, with the participation of the permanent members of the Security Council and the States involved, to reach a consensus on peaceful coexistence in a region so sorely tried by all the horrors of violence and blind hatred.
Similarly, the search for an appropriate solution to the problem of the two Koreas can only benefit that part of the world. We appeal most fervently to the parties concerned to engage in negotiations inspired by a spirit of reconciliation and brotherhood. Tragic and fierce conflicts in Asia and Africa, particularly the Iran-Iraq war, the constant deterioration of the situation in Lebanon, the military occupation of Cyprus - all persist in spite of the pleas of the international community. Bolivia, in its traditional spirit of peace, appeals earnestly to the Governments and the leaders of the parties concerned to take constructive decisions and make meaningful efforts to reach solutions to these conflicts. We emphatically urge implementation of Security Council resolution 598 (1987), which was adopted unanimously.
The persistence of those inhuman situations distresses the Bolivian people, because we see with heavy hearts that similar tensions are now arising in Latin America and the Caribbean.
Happily, the prolonged Central American crisis is entering upon a process of change, thanks to the commendable initiative of the Heads of State of Costa Rica, El Salvador, Guatemala, Honduras and Nicaragua, who, with the firm support of their peoples, held a meeting of Heads of State of Central America last August under the auspices of the Government of Guatemala. This meeting contributed in raising our hopes for the achievement of diplomatic solutions, hopes which we had voiced even before the efforts of the Contadora and Support Groups began.
Accordingly, we are exceedingly gratified to learn that the five Heads of State decided to unite their efforts and strive as one to bring about an early understanding in favour of peace in Central America. This endeavour must be complemented by the international community, which should make an exceptionally generous contribution to the economic reconstruction of these sister countries.
In spite of this commendable progress, there is a conflict which endures and is a source of concern to Latin America: the vestige of an outdated colonialism that affects the legitimate sovereignty of a sister nation, the Argentine Republic, in respect of its territorial rights over the Malvinas Islands. It is imperative, that the parties concerned re-open negotiations with a view to bringing about a just and peaceful solution to the problem; thus Bolivia supports General Assembly resolution 41/11, which declares the South Atlantic to be a zone of peace and co-operation.
Bolivia's support for the rights of the sister Republic of Panama over the Canal is unwavering, and proceeds from our spirit of pan-American ism. The Torrijos-Carter Treaty is an example of this spirit, and its unqualified implementation is an imperative for the Latin American and Caribbean community.
The world economic situation is of grave concern to my country. There is the threat of a major recession whose repercussions would be felt mainly in the developing countries. It would have disastrous consequences for primary-commodity producers and exporters like Bolivia. We view with amazement the unfair granting of subsidies, intolerable trade discrimination and reactionary protectionism. Those regressive factors impede economic exchanges between nations and cause irreparable harm, in particular to the developing countries which have imposed on them economic restrictions that strangle free international trade. Such a chain of reactionary nationalism leads to the existence of an unjust international economic order.
We now have a global economic system which, even in times of apparent peace, bears the signs of controversy. In this sense, there is a radical lack of symmetry, owing to the fact that some alliances within the system do not answer to any control or regulation machinery and because of their scope, strength and power exert a de facto influence over the entire system. Nevertheless my Government hopes that the decisions adopted by the seventh session of the United Nations Conference on Trade and Development (UNCTAD) will be carried out. We should like to take this opportunity to extend sincere congratulations to the Secretary-General of UNCTAD, Mr. Kenneth Dadzie, who has worked so hard and effectively to promote international trade.
Bolivia wholeheartedly supports the Caracas and Buenos Aires Programmes of Action, which establish economic and technical co-operation among developing countries, in this context I should like to mention the recent agreements of fraternal co-operation between Paraguay and Bolivia, and between Peru and Bolivia, respectively, which we trust will in the very near future greatly benefit our nations.
The Uruguayan Round of the General Agreement on Tariffs and Trade (GATT) has given new hope to the developing countries. We believe that the item on natural resources deserves special consideration within that framework.
My country, in keeping with its new economic policy and its plan for reinvigorating domestic production, and having followed with interest the latest actions of GATT, has applied for membership in that body.
External debt, to which we have referred so frequently both here and elsewhere, because of its ill-effects on the economies and the growth of debtor countries, is fraught with political and social dangers from which there is no escape. We view with profound concern that the so-called periodic adjustments do not contribute to finding a solution to this structural problem. They lead to a drain of financial resources from the debtor countries to those States having predominant financial centres that has reached the astronomical figure of some $200 billion annually. This amounts to a plundering of the poor peoples of the world. 
The United Nations could become the appropriate forum for dealing with this complex problem, given the co-operation of all the countries concerned, both debtors and creditors, in a multilateral effort with positive effects for all States and public and private financial systems that have already tried various alternatives without achieving an adequate definitive solution. This is a concrete issue that requires the immediate consideration of the Organization.
Permit me now briefly to speak on some particularly important aspects of the situation in my country. About two years ago Bolivia embarked on a new economic policy and a new style of development. At the same time, we began to put into practice the principles of authority, responsibility and morality within the democratic framework of the life of my country, so as to make of economic democracy a factor for social justice. In August 1985 the Government of President Victor Paz Estenssoro took over a country in the grip of runaway inflation at an estimated cumulative rate, for December of that year, of 40,000 per cent, accompanied by a 20 per cent drop in its gross national product - all that against the backdrop of a grave political and social disarray. It needed great political courage by the President and his Government to apply the necessary "shock" treatment in order to halt the runaway inflation by establishing control over finances, instituting tax reform and introducing a single, flexible and realistic exchange rate, as well as uniform tariffs. 
These efforts were positive but short-lived. The attempt was frustrated in October 1985 by a blow to our foreign trade caused by a fall in the prices of primary commodities, minerals, particularly tin, and fuels.
Bolivia is facing a historic challenge. In order to preserve its democratic system we are pursuing a drastic anti-inflationary policy and there have been positive results. With financial stability, both internal and external, the annual rate of inflation has been kept below 10 per cent and the exchange rate reflects supply and demand. The amount of tax collected has risen from 1 per cent to 9 per cent of the gross national product and the budgetary deficit has been eliminated. Reserves have risen by over 100 per cent and we have established social discipline and full legal and constitutional order.
It should be recognized that an adverse effect of the success of our policy of stabilization has been a drop in real incomes and employment, problems which we are trying to remedy by re-stimulating production in the short term and by economic and social development over the medium and long terms.
Moreover, our Government, in spite of serious economic and financial restraints, has not neglected the social area. In the belief that democracy can flourish only in conditions of social well-being, it has established an emergency social fund designed to provide temporary work projects for the unemployed. Similarly, we have established an emergency economic recovery fund and a national social policy council, as well as a national council for co-operatives and a public housing institute. We fully support the consolidation of social property and integral and participative co-operativism.
Pursuant to its effective stabilization programme, Bolivia has signed with the International Monetary Fund a stand-by agreement and a structural adjustment agreement, with expanded facilities over three years, thus becoming the second country to secure such an agreement, which enables it to obtain compensatory financing.
With regard to its external debt Bolivia has arranged with the "Paris Club" to reschedule its bilateral public debt and is now enjoying the co-operation of the members. Preparations are now under way for a new round of negotiations.
In brief, Bolivia is now economically and financially ripe for investment and international co-operation and that, together with its natural resources, justifies expectations of healthy political and social development. We would like to pay a tribute to the work of the United Nations Development Programme as a source of multilateral technical co-operation and pre-investment. Its activities help to expand economic co-operation among developing countries.
On this occasion I should like to say on behalf of our Government that we are emerging from the most serious hyperinflation in Latin American history and the seventh most acute hyperinflation to have struck any country anywhere. The people of Bolivia wish to resolve these problems within the framework of democracy and freedom and that calls for a great spirit of sacrifice and solidarity in order to avoid falling into the trap of totalitarianism which, unfortunately, in similar situations has been the corollary of transition in such fragile circumstances.
My Government, conscious of the magnitude of the problem of drug trafficking, has recently, in this very forum, condemned that criminal activity and taken the initiative, along with other Governments of the region, of calling on the United Nations to proclaim drug trafficking a crime against humanity and to convene a world conference to examine the problem, a conference which would recommend concerted action to combat it at the international level. In pursuit of the same policy, Bolivia took an active part in the preparations for and work of the Conference held last June in Vienna on drug abuse and illicit trafficking. That Conference was a landmark and a testimony to the unanimity of purpose of our peoples and Governments. Its results will benefit future generations. The documents unanimously adopted there constitute a valuable basis for harmonizing the legislation of the different countries, and that will make more effective humanity's fight against this criminal and perverse activity.
Bolivia has also concluded an agreement with the United States of America for the eradication and replacement of the coca plant, with a precise timetable for both the voluntary and the forcible elimination of the crop as well as punitive action against the crime and rehabilitation of the offenders. This step taken by the Government of Bolivia is a clear expression of its determination to fight this scourge of universal dimensions, in spite of the political, social and economic problems involved in carrying out these plans for countries which bear the misnomer of producers.
However, it is an inconceivable paradox that action such as that just mentioned, which has been launched from the highest political level in Bolivia, should not be fully understood by certain agencies of the United States Government, which still show biased and short-sighted understanding of so vast a problem. Bolivian democracy, which is slowly emerging, has just had imposed on it, by the unilateral action of the Government of the United States of America, a "sanction", which only encourages drug trafficking, since the budget cuts recently decided upon seriously weaken the national will to banish from out territory this terrible transnational of organized crime. Whether with or without the economic co-operation of the United States of America, Bolivia will not cease its efforts to eradicate the trafficking in drugs. 
Once again we must emphasize the solid emergence of multilateralism in the fight against drugs. The spirit of the Conference in Vienna and the dynamic action of courage and efficiency of the United Nations Fund for Drug Abuse Control are the only firm hope that States have of restoring the honour of their peoples, the health of their youth and the efficient co-operation to build a common united front to put an end to this nefarious crime without political manoeuvring.
These steps have been accompanied by the implementation of domestic policies designed to combat drug trafficking. On 25 July last we created the National Council against the Abuse of and Illicit Traffic in Drugs, charged with the task of formulating and establishing the policies of development/ crime prevention and rehabilitation within our overall plan for crop substitution and for development. My Government wishes to reiterate before this Assembly its determination to continue its unrelenting fight against drug trafficking, in compliance with the Declaration and the Comprehensive Multidisciplinary Plan of Future Activities adopted in Vienna.
On numerous occasions the Ministers of Foreign Affairs and worship of Bolivia have made reference to the maritime problem facing my country, a problem which for over a century has seriously affected its economic and social growth. I feel I should now briefly refer to that matter, which is one of the issues of conflict which afflict Latin America. Since the Ninth General Assembly of the Organization of American States (OAS), in 1979, the hemisphere's regional organ has insistently recommended and exhorted Bolivia and Chile to find a peaceful, just solution to Bolivia's landlocked situation. This has been embodied in a variety of resolutions adopted by the organization's General Assembly in Washington in 1980, Saint Lucia in 1981, Washington in 1982 and 1983, Brasilia in 1984, Cartagena de Indias in 1985 and Guatemala in 1986. 
The substantive part of that OAS resolution states·. 
"The General Assembly,
"In a spirit of fraternity and with a view to the integration of the Americas,
"Declares that it is of continuing hemispheric interest that an equitable solution be found whereby Bolivia will obtain appropriate sovereign access to the Pacific Ocean, and "Considering that it is necessary to achieve the foregoing objective and to consolidate a stable peace that will promote the economic and social progress of the area of the Americas directly affected by the consequences of the landlocked status of Bolivia, and Resolvesi
"1. To recommend to the States most directly concerned with this problem that they open negotiations for the purpose of providing Bolivia with a free and sovereign territorial connection with the Pacific Ocean. These negotiations shall take into account the rights and interests of the parties involved, and might consider, among other things, the inclusion of a port area for integrated multinational development, as well as the Bolivian proposal that no territorial compensation be included." 
As a consequence of this continental concern and Bolivia's unbending determination to recover its access to the Pacific Ocean, in 1986 Bolivia took the initiative of arranging a new process of negotiations with the Government of Chile with the sole objective of achieving its access to the Pacific and proposing adequate compensation, to our mutual benefit. After a series of informal consultations between the Ministers of Foreign Affairs of Bolivia and Chile, there was an official meeting between the Ministers representing their respective states on 21-23 April 1987 in Montevideo, thanks to the generous hospitality of the Government of Uruguay. There and then the Bolivian Minister gave his Chilean counterpart a proposal, on the basis of which the negotiations began. At that meeting the Bolivian delegation replied to various questions posed by the Chilean delegation, confident that a formal round of diplomatic negotiations had been initiated and that it was obviously being carried out seriously and in good faith by the two countries.
A few days later the atmosphere of favourable expectancy created by a policy of mutual friendliness and accommodation was disrupted by an abrupt and rude declaration by a member of the Chilean naval forces, whose statements certainly did no credit to his uniform. Those comments were both incoherent and aggressive, thus bringing to a halt the course of negotiations aimed at finding a solution to the strained relations between the two brother countries.
On 9 June 1987 the Bolivian representative in Santiago was abruptly summoned to the Chilean Ministry of Foreign Affairs, where he was handed an official communiqué containing a rude rejection of the Bolivian proposal, thus unilaterally breaking off the negotiating process.
At the same time the Government of Chile launched a well-planned publicity campaign aimed at convincing the Chilean people and the international public that
Bolivia had never had access to the Pacific Ocean. A flood of fallacious and erroneous historical "facts" were thus used in an attempt to distort and invalidate Bolivia's historical, moral and political right to its own coast and a port area on the Pacific.
Bolivia has repeatedly submitted the irrefutable documented proof on which it bases its historical right to its own outlet to the Pacific Ocean, which was impetuously seized by Chile in a war of aggression in 1879 - an attack brutally and unexpectedly unleashed not only against my country but also against Peru. I do not wish to burden representatives with the details of that documentation. I shall refer only to the most categorical admission by Chile to the effect that the Bolivian littoral was taken by force during the 1879 war. That admission is contained in an official dispatch sent by the Chilean representative Mr. Abraham König to the Bolivian Ministry of Foreign Affairs on 13 August 1900. The relevant parts read;
"... Chile has occupied the littoral and has taken possession of it in the same way as Germany annexed Alsace and Lorraine to its empire ... Our title is born of victory, the supreme law of nations ... that the littoral is rich and worth millions, we knew. We keep it because we value it if we did not value it, we would not be interested in keeping it."
That official declaration has never been disavowed by Chile, nor has it been argued that Mr. König, the author, was not authorized to make it. The terms of Konig's note were the basis of the Treaty imposed by Chile in 1904.
From the memorandum presented by Bolivia during the Ninth General Assembly of the Organization of American States I shall extract only a few brief points pertaining to the economic impediments from which Bolivia has been suffering as a consequence of the Chilean occupation so brilliantly described by the Chilean diplomat König. The territory in question has an area of 158,000 square kilometres, an area larger than the state of Pennsylvania, with a coastline of more than 400 kilometres·, it includes four ports and seven coves. The copper exported by Chile since 1979, amounting to more than 20 million tons, came from this region. That is the equivalent of the reserves of the entire Asian continent plus the reserves of the Soviet Union. Chile has thus become the world's primary exporter and the second-ranking producer of copper, after the United States- In addition, other natural resources, such as guano, saltpetre, sulphur and so on, are still being extracted from that area.
The basic acknowledgement of the serious juridical, moral and material damage inflicted on Bolivia and the concept that this problem is both detrimental and dangerous to the harmony and social development of the region have prompted the repeated appeals of the OAS for a peaceful, negotiated settlement of this situation. That is why Chile's infamous, inexplicable refusal is so offensive not only to Bolivia but also to the Organization of American States, which seeks to foster Bolivian-Chilean understanding.
We are only too familiar with Chile's arguments: "Chile owes nothing to Bolivia", "There is a Treaty in force between the two States", and so on. These are all feeble arguments designed to paper over a reality which is charged with conflict. We do not seek to denounce or ignore existing treaties, even if they did arise out of military defeat. We are asking the international community to help us to find, through negotiations in good faith, an agreement that will be a contribution to the peace, integration and development of the area, which requires realistic, imaginative and long-lasting solutions that will promote the common well-being of both our nations.
To conclude what I have to say on this matter, I reaffirm the determination of the Government and people of Bolivia to press their claim in the Organization of American States, to which we owe our gratitude for the sense of justice and equity it has shown in supporting Bolivia's search, through serious bilateral diplomatic negotiations conducted in good faith, for a peaceful solution to its maritime Problem. At the same time the Government and people of Bolivia wish here in the General Assembly, the supreme forum of world opinion, to voice their protest over an unjust situation.
The international community has reiterated here its support for efforts made in the context of multilateralism, an instrument of modern international law and practice, which seeks to build and guarantee a civilized way of life of benefit to all the peoples on earth.
However, some Member States appear to be vacillating over honouring their commitments. Delay in the payment of contributions, as a means of exerting pressure and not because of economic difficulties, represents a serious threat to the United Nations. I therefore reiterate the Bolivian Government's full support for the United Nations system, including all its agencies and bodies. On this basis, Bolivia will continue to co-operate in the further democratisation of the United Nations bodies and will insist on just and equitable geographic representation, free from any vestiges of feudalism.
Another threat to the normal functioning of the United Nations system is the disregard for commitments made with regard to it.
The public conduct of Governments comes under the spotlight when it harms or violates positive multilateral laws of which States are the substantive beneficiaries, as in the recent case of an unspeakable incident provoked by the Government of Chile, when it gave offence to a high official of the Bolivian State. In a politically and ideologically motivated repressive action, the Government of Chile in whose territory the Economic Commission for Latin America and the Caribbean (ECLAC) has its seat, denied the Bolivian Vice-Minister of Social Defence and head of the Bolivian delegation an entry visa he required to participate in the first Latin American meeting of heads of national drug law enforcement agencies, which is being held this week at the ECLAC headquarters,
That reactionary police action, which fully reveals the morality of that Government, characterized by ostentatious display of power, was an attempt to prevent the participation of a Bolivian representative in a multilateral meeting - a representative who has always been involved in the struggle for democracy and social justice. I thank the office of the Secretary-General of the United Nations and the Executive Secretary of ECLAC for successfully demanding that the Government of Chile meet its international obligations by granting the visa.
Because of that incident, together with many other acts that, have interfered with ECLAC's work since September 1973, Bolivia will take steps within the competent United Nations bodies to have the Commission's headquarters moved. The issues on the agenda of this memorable session deal with problems of concern to all mankind. We should try not to discuss modalities, points of view or interpretations of crises and their diverse forms but to concentrate on real substance; the question of freedom or irrational force. We must be prepared to identify the opponents of freedom, with the aim of uniting the majority of nations to preserve and strengthen it- For that, it is essential to give priority to spiritual values, which in some tragic circumstances ate ignored or treated as being of secondary importance.
Perfecting the social order consists in combining force and the law. However,
it is essential that force be directed by the law otherwise, at dramatic moments in the life of States unilateral arguments are advanced, authoritarian power is exercised and fratricidal violence occurs, reducing to mere chimeras the universal laws and morals of peace and interdependence.
This year's session of the General Assembly coincides with the anniversaries of two events which, both instructively and controversially, have contributed to the development of human society. I refer to the 200th anniversary of the legal adoption of the Constitution of the United States, a document whose ideas have borne much fruit elsewhere in the political development of the world, particularly among those of us whose public institutions are rooted in democracy/ freedom of the individual and the independence of States. This year also marks the 70th anniversary of the Russian revolution, a historic milestone indispensable to an understanding of the social changes of the 20th century which have led to the overcoming of those excessive individualistic injustices that obstructed the integral development of the economic expectations of our societies.
The lessons of both those events/ and both approaches to supporting the development of the human being, together with other products of the human spirit aimed at reconciliation, must converge towards a synthesis of peace, freedom and economic justice and love and understanding between individuals and nations. In that way the 21st century will combine the light of individual freedom with social security and international justice, to turn the planet into one world/ where the State and the free marketplace of ideas, services and goods will once and for all put an end to violence, tyranny and the dogmatism of the ideologies of hatred/ and where love and peace will prevail among all God's creatures, including all humanity.
